Citation Nr: 1112687	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-40 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to higher initial disability ratings for a right cornea scar, rated noncompensably prior to May 11, 2010, and 10 percent disabling on that date.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

This appeal has been advanced on the Board of Veterans' Appeals (hereinafter: Board) docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2010). 

The Veteran served on active duty from April 1953 to April 1955.

This matter arises to the Board from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that granted service connection for a right corneal scar and assigned a noncompensable rating effective July 23, 2007.  The Veteran appealed for a higher initial rating.  In July 2010, VA's Appeals Management Center (hereinafter: AMC) granted a 10 percent rating effective May 11, 2010.  The Veteran continued his appeal for a higher initial rating.  

In November 2008, the Veteran testified before an RO hearing officer and in May 2009 he testified before the undersigned Veterans Law Judge.  However, neither hearing addressed the issue on appeal here.  Both hearings addressed secondary service connection for macula puckering and a right epi-retinal membrane (hereinafter: ERM), which was granted by the Board in October 2009.  In December 2009, the RO assigned an initial disability rating and an effective date for that rating.  The Veteran did not appeal that decision.  Therefore, no issue related to the right macula remains for Board adjudication.

The Board remanded the appeal for higher initial ratings for a right corneal scar in October 2009, April 2010, and November 2010.  


FINDINGS OF FACT

1.  Service connection is in effect for the right eye only. 

2.  Incapacitating episodes, due to right eye decreased visual acuity, are not shown.  

3.  Prior to May 11, 2010, right eye visual acuity approximated 20/200 (best distant vision, corrected, in accordance with 38 C.F.R. § 4.75).

4.  On May 11, 2010, and thereafter, right eye visual acuity approximated 20/100 (best distant vision, corrected, in accordance with 38 C.F.R. § 4.75).

5.  The former rating criteria are more beneficial to the Veteran.  

6.  The evidence does contain factual findings that demonstrate distinct time periods which the right eye visual acuity disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  

7.  The Board lacks jurisdiction to review the ratings assigned for right eye decreased visual acuity due to service-connected macula puckering and ERM because the Veteran did not appeal those ratings.  


CONCLUSIONS OF LAW

1.  For the period beginning July 23, 2007, through January 12, 2009, the criteria for a separate compensable initial rating for impaired visual acuity due to a cornea scar are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.75, 4.84a Diagnostic Codes 6077, 6078, 6079 (effective prior to December 10, 2008); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.79, Diagnostic Code 6066 (2010).

2.  For the period beginning on January 13, 2009, through May 10, 2010, a separate 10 percent rating for impaired visual acuity due to a cornea scar are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.75, 4.84a Diagnostic Codes 6077, 6078, 6079 (effective prior to December 10, 2008); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.79, Diagnostic Code 6066 (2010).


3.  For the period beginning on May 11, 2010, the criteria for a schedular rating higher than the 10 percent already assigned are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.75, 4.84a Diagnostic Codes 6077, 6078, 6079 (effective prior to December 10, 2008); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.79, Diagnostic Code 6066 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, timely notice was given in August 2007, prior to the February 2009 adverse decision on appeal.  

	
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, adequate notice was given in the August 2007 letter from the RO.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  The claimant was afforded several VA ophthalmologic examinations.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the AMC has complied with all remand orders.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, neither the record nor the Veteran has alleged unemployability due to his right eye visual acuity disability.

The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The appeal in this case arises from a disagreement with the initial rating assigned.  Thus, the current appeal period begins with a claim for service connection, which, in this case, is a claim to reopen a prior final decision, received at the RO on July 23, 2007.

The Veteran's eyes were 20/20 when he underwent an induction examination in January 1952.  He entered active service in April 1953, at which time the right eye was 20/30 correctable to 20/20.  At discharge, both eyes were 20/20; however, a right eye injury was noted.

VA examined the Veteran's eyes in August 2007.  The report noted decreased right eye visual acuity since 2002 and an ERM that pulled against the macula that resulting in swelling of the macula and decreased visual acuity.  VA had recently performed a pars plana vitrectomy and peeling of an ERM that had formed in the right eye.  An incipient cataract was extracted at that time.  The examiner noted a right cornea scar that was caused by trauma in 1954.  The cornea scar was permanent.  The only right eye symptoms were watering and blurred vision.  Decreased visual acuity was attributed to the ERM.  There had been no other pathology such as glaucoma or keratoconus and no period of incapacitation.  The examiner noted that prior to the ERM, visual acuity on the right was 20/40 to 20/50, whereas currently it was 20/100 to 20/200.  The examiner also noted that the ERM caused no significant effect on occupational activity.  The Veteran last worked in 1993.

The VA examiner then reported that the right cornea scar created decreased vision in the right eye that caused no effect on occupational activity, but did have mild impact on activities of daily living, such as chores, shopping, exercise, sports, and dressing, and moderate impact on recreation and traveling.

In his December 2007 notice of disagreement, the Veteran reported decreased visual acuity on the right with tunnel vision (decreased field of view). 

A July 2008 private medical report depicts three scars centrally located on the right cornea. 

A January 2009 VA eye compensation examination report reflects a complaint of right eye watering and blurred vision.  Visual acuity and field of view were measured.  The examiner reported that there was no visual field defect.  The examiner related decreased visual acuity in the right eye to an ERM; however, the examiner felt that the cornea scar had caused any decreased visual acuity that had occurred prior to the onset of the ERM.  The examiner opined that the cornea scar created decreased vision in the right eye that caused no effect on occupational activity, but had mild impact on activities of daily living, such as chores, shopping, exercise, sports, dressing, toileting, and grooming, and moderate impact on recreation and traveling.

In January 2009, D. Blandford, M.D., a consultive and surgical ophthalmologist, examined the Veteran and noted that there had been VA eye surgery about three years prior.  The physician stated, "Given the history, my findings, and documentation in his medical history, I feel that service injury that caused the corneal scar in his right eye is absolutely the most likely cause of his diminished vision.  Cataract development was probably not a direct result of this injury."

In February 2009, the RO granted service connection for a right cornea scar and assigned a noncompensable rating effective July 23, 2007, under Diagnostic Code 6009-6079.  The Veteran filed a notice of disagreement (hereinafter: NOD) in April 2009.  He reported light perception only on the right.     

On May 11, 2010, the Veteran underwent another VA eye compensation examination.  The examiner noted a normal right eye fundoscopic examination and no visual field defect.  The examiner noted that the Veteran was not employed.  The examiner opined that the right cornea scar had mild impact on chores, sports, recreation, and driving.  It had no impact on shopping, exercise, traveling, feeding, bathing, dressing, toileting, or grooming.  The examiner attributed glare to the cornea scar, but not blurred vision.  

In July 2010, the AMC granted a 10 percent rating effective May 11, 2010, for the cornea scar, under Diagnostic Code 6009-6079.  

In December 2010, the Veteran underwent another VA eye compensation examination.  The examiner noted right eye watering and blurring, mild right ERM, refractive error, and no visual field defect.  The examiner noted that the Veteran was not employed.  The examiner opined that the right cornea scar had no impact on activities of daily living.  The examiner found no explanation for vision problems or decreased vision.  The ophthalmologist opined, "His clinical exam today did not reveal any new pathology or reasons for decreased vision."  

Because the medical evidence discussed above is in conflict concerning whether the cornea scar causes or contributes to decreased visual acuity, any remaining doubt on the matter must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107.  The Board concludes, therefore, that the right cornea scar has resulted in decreased visual acuity.

The rating schedule for impaired visual acuity was revised during the appeal period.  Under the former version, unhealed injuries of the eye, in chronic form, are evaluated from 10 percent to 100 percent on the basis of resulting impairment of visual acuity or visual field loss, pain, rest requirements, or episodic incapacity.  An additional 10 percent is combined during the continuance of active pathology and 10 percent is the minimum evaluation during active pathology.  These disabilities include any chronic form of uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, intra-ocular hemorrhage, and detachment of retina.  38 C.F.R. § 4.84(a), Diagnostic Codes 6000 through 6009 (effective prior to December 10, 2008).

If only one eye is service-connected, when applying the rating schedule, consider the visual acuity of the non-service-connected eye to be 20/40, subject to § 3.383(a) (1).  38 C.F.R. § 4.75 (c) (2010).

Where reported visual acuity is between two sequentially listed visual acuities, use the visual acuity which permits the higher evaluation.  38 C.F.R. § 4.83 (effective prior to December 10, 2008); § 4.76 (2010).

VA measured the Veteran's right eye visual acuity in August 2007, January 2009, May 2010, and December 2010.  According to those examination reports, right eye visual acuity (best distant vision, corrected, in accordance with 38 C.F.R. § 4.75 (effective prior to December 10, 2008)), was 20/200, 20/100+, 20/100, and 20/100, respectively.  

Visual acuity in the left (better) eye (best distant vision, corrected, in accordance with 38 C.F.R. § 4.75 (effective prior to December 10, 2008)), was 20/40, 20/20+, 20/80, and 20/40 in August 2007, January 2009, May 2010, and December 2010, respectively.  However, because the left eye is not service-connected for visual impairment, it must be considered as 20/40 when rating the service-connected right eye for visual impairment.  

Comparing the above right eye values to 38 C.F.R. § 4.84a Table V (effective prior to December 10, 2008), visual acuity was 20 percent disabling under Diagnostic Code 6077 in August 2007.  Visual acuity was 10 percent disabling in January 2009 under Diagnostic Code 6079 according to the VA examiner, but 20 percent disabling in January 2009 (Diagnostic Code 6077) according to Dr. Blandford's private ophthalmology report.  Visual acuity was 10 percent disabling under Diagnostic Code 6079 in May 2010 and in December 2010.  

Effective December 10, 2008, the rating schedule was revised such that different methods are now used to measure the degree of disability due to impaired visual acuity.  Incapacitating episodes may be used to rate the disability, if this method results in a greater rating.  38 C.F.R. § 4.79 (2010).  Incapacitating episode is defined as one requiring bed rest and treatment by a physician or other healthcare provider and provides evaluation levels of 10, 20, 40, and 60 percent based on incapacitating episodes.  In this case, incapacitating episodes are not shown.  

Comparing the eye examination reports to rating schedule set forth at 38 C.F.R. § 4.79 (effective December 10, 2008), the August 2007 report cannot be used because the revised rating provisions cannot be applied prior to their effective date.  Visual acuity was 10 percent disabling in January 2009 under Diagnostic Code 6066 according to the VA examiner, but 20 percent disabling in January 2009, according to Dr. Blandford's private ophthalmology report.  Visual acuity was 10 percent disabling under Diagnostic Code 6066 in May 2010 and in December 2010.  

After considering both versions of the rating criteria, it appears that the former criteria are more beneficial to the Veteran.  The August 2007 and January 2009 VA examination reports show that a 20 percent rating is warranted for right eye decreased visual acuity.  The May 11, 2010-dated VA examination report and the December 2010 VA examination report show that a 10 percent rating is warranted.  Thus, the requirement for a staged rating, as set forth in Hart, supra, are met, that is, the evidence does contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The overall rating for the right eye impaired visual acuity must therefore be at least 20 percent prior to May 11, 2010, and at least 10 percent on May 11, 2010.

Next for resolution is a more complicated issue that arises due to VA's restriction from twice rating the same disability.  38 C.F.R. § 4.14.  By rating decision issued in December 2009, the RO has already rated right eye decreased visual acuity, because it is also caused by the service-connected macula puckering and ERM.  The RO assigned a 20 percent rating under Diagnostic Code 6077 effective from July 23, 2007.  The RO reduced this 20 percent rating to 10 percent effective January 13, 2009.  The Veteran was satisfied with those ratings and did not appeal them.  The Board therefore lacks jurisdiction to review those ratings.  

Because the right eye already enjoys a rating for impaired visual acuity due to macula puckering and ERM, the Board must avoid granting another rating for right eye impaired visual acuity.  38 C.F.R. § 4.14.  There is a time-gap, however, in the ratings previous assigned by the RO.  

The RO has assigned only a 10 percent rating for right eye decreased visual acuity for the time period running from January 13, 2009, up to May 11, 2010.  The Board must focus on this period because, as explained above, the evidence favors at least a 20 percent rating for right eye visual acuity for any portion of the appeal period prior to May 11, 2010. 

For the period beginning July 23, 2007, and running through January 12, 2009, a separate compensable initial rating for impaired visual acuity due to a cornea scar must be denied, as the right eye has already been rated 20 percent disabling for impaired visual acuity during this period and there is no basis for a rating higher than 20 percent.  

For the period beginning on January 13, 2009, through May 10, 2010, however, a separate 10 percent rating will be granted under Diagnostic Code 6077 for impaired visual acuity due to a cornea scar.  This 10 percent rating for this limited period is the only benefit that the Board may grant pursuant to this appeal.  

38 C.F.R. § 4.75 (c) suggests that this additional 10 percent rating (for the period beginning on January 13, 2009, through May 10, 2010) is to be added to the 10 percent already assigned under Diagnostic Code 6077 for that period of time.  Had this 10 percent rating been based on some other disability, such as disfigurement, then the two ratings would be combined under 38 C.F.R. § 4.25 in the usual fashion.  The Board will leave it to the discretion of the RO to assign this additional 10 percent to the existing rating for macula puckering with ERM, or to the existing noncompensable rating for a right cornea scar.

For the period beginning on May 11, 2010, impaired visual acuity is no more than 10 percent disabling.  Because a 10 percent rating has already been assigned for impairment of visual acuity due to the cornea scar by the RO under Diagnostic Code 6077 for this period, a higher rating is not warranted.  

After considering all the evidence of record, the Board finds that the evidence favors a separate 10 percent rating for impaired right eye visual acuity due to a cornea scar, but only for the period beginning on January 13, 2009, and ending on May 3, 2010.  For all other portions of the appeal period, the preponderance of the evidence is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate a Veteran for a service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  If the matter is not referred, the Board must provide adequate reasons and bases for its decision to not so refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court had more to say about extra-schedular ratings in Thun v. Peake, 22 Vet. App. 111 (2008).  In Thun, the Court stressed that the determination of whether a claimant is entitled to extraschedular rating consideration under 38 C.F.R. § 3.321(b) is a three-step inquiry.  The Court explained that this inquiry may be a shared responsibility of the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Id. at 115.  

Citing Fisher v. Principi, 4 Vet. App. 57, 60 (1993), the Thun Court explained that the first step of the inquiry is finding of a "threshold factor."  The Court stated, "The threshold factor for extraschedular rating consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board (if an appeal is filed.)"  Thun, at 115.  The Court concluded that there must be a comparison between the level of severity and symptomatology and the rating criteria.  If the rating criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and no referral is required.  The Court then set forth the second step of the inquiry: 

In the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  The Court noted that the 38 C.F.R. § 3.321(b) (1)-related factors include "marked interference with employment" and "frequent periods of hospitalization."  

Id, at 115-116.  

Finally, the Court set forth the third step of the analysis.  Where the first two steps reveal that the rating schedule is inadequate and the case has related factors such as marked interference with employment or frequent hospitalizations, then the case must be referred for the third step, which involves Under Secretary for Benefits or the Director, Compensation and Pension Service's determination of whether, to accord justice, the disability picture requires assignment of an extraschedular rating.  Id, at 116.   

Applying the above guidance to this case, the Veteran is retired and has not claimed TDIU on either a schedular or extraschedular basis, nor is a TDIU claim raised by the record.  The rating criteria reasonably describe the disability level and symptomatology.  The disabilities have not been shown, or alleged, to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  Thun, supra; Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); See also VAOPGCPREC. 6-96. 


ORDER

For the period beginning July 23, 2007, through January 12, 2009, a separate compensable initial rating for impaired visual acuity due to a cornea scar is denied.

For the period beginning January 13, 2009, and running through May 10, 2010, a separate 10 percent rating for impaired visual acuity due to a cornea scar is granted, subject to the laws and regulations governing payment of monetary benefits.

For the period beginning on May 11, 2010, a schedular rating higher than the 10 percent already assigned is denied. 



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


